UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 18, 2011 PROVIDENT COMMUNITY BANCSHARES, INC. (Exact name of Company as specified in its charter) Delaware 1-5735 57-1001177 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2700 Celanese Road, Rock Hill, South Carolina (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (803) 325-9400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders of Provident Community Bancshares, Inc. (the “Company”) was held on May 18, 2011.The final results for each of the matters submitted to a vote of stockholders at the annual meeting of stockholders are as follows: 1. The following individuals were elected as directors, each for a three-year term by the following vote: FOR WITHHELD BROKER NON-VOTES William M. Graham Carl L. Mason 2. The non-binding resolution to approve the compensation of the named executive officers was approved by the stockholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES 3. The appointment of Elliott Davis, LLC as independent registered public accounting firm for the fiscal year ending December 31, 2011 was ratified by the stockholders by the following vote: FOR AGAINST ABSTENTIONS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROVIDENT COMMUNITY BANCSHARES, INC. Date: May 20, 2011 By: /s/ Dwight V. Neese Dwight V. Neese President and Chief Executive Officer
